Evans, P. J.
1. An assignment of error in a motion for new trial, that the court failed and refused to rule out all of the documentary evidence offered by the plaintiff in fi. fa., relating to bills of sale and mortgage, as being immaterial and irrelevant, is not complete, in that a reference to the brief of evidence is necessary; and is also too indefinite to present any question for adjudication.
2. The evidence was sufficient to uphold the verdict.

Judgment affirmed.


All the Justices concur.